20-23177-rdd   Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52   Main Document
                                     Pg 1 of 12
20-23177-rdd   Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52   Main Document
                                     Pg 2 of 12

                                 EXHIBIT A
              20-23177-rdd           Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52         Main Document
Blitman Saratoga LLC, et al. - U.S. Mail                                                                            Served 3/8/2021
                                                           Pg 3 of 12
518 CONTRACTING LLC                            ALERDICE BUILDING SUPPLY INC.         ALEXANDER GOREN
1082 S SCHODACK RD                             41 WALWORTH ST                        1175 PARK AVE
CASTLETON ON HUDSON, NY 12033-9660             SARATOGA SPRINGS, NY 12866-3011F      NEW YORK, NY 10128-1211




APPOLO HEATING INC.                            ARTHUR J. GALLAGHER RISK MANAGEMENT   BALLSTON SPA NATIONAL BANK
868 BURDECK ST                                 4000 MIDLANTIC DR STE 200             990 STATE ROUTE 67
SCHENECTADY, NY 12306-1218                     MOUNT LAUREL, NJ 08054-1580           BALLSTON SPA, NY 12020-3603




BALLSTON SPA NATIONAL BANK                     BEAVER POND VILLAGE HOA, INC.         BENJAMIN NEIDL, ESQ.
C/O PETER L. BURGESS, ESQ.                     KATRINA J. KLUG-MONKS                 E. STEWART JONES HACKER MURPHY
646 PLANK ROAD, SUITE 103                      4 BRIDGE STREET                       28 2ND ST
CLIFTON PARK, NT 12065                         BROADALBIN, NY 12025                  TROY, NY 12180-3955




BOSWELL ENGINEERING                            CALLANAN INDUSTRIES INC,              CASELLA WASTE SERVICES
799 MADISON AVE                                C/O MARINSTEIN & MARINSTEIN           25 GREENS HILL LANE
ALBANY, NY 12208-3319                          22 FIRST STREET – PO BOX 155          RUTLAND, VT 05701-3804
                                               TROY, NY 12208-3319




CHANGEBRIDGE CONSTRUCTION CORP.                CURTIS LUMBER                         DAIGLE CLEANING SYSTEMS INC.
222 BLOOMINGDALE RD                            885 NY ROUTE 67                       20 CENTER ST
WHITE PLAINS, NY 10601                         BALLSTON SPA, NY 12020                ALBANY, NY 12204-2605




EAGLE ASSOCIATES CONCRETE                      ERIC & LAURA LYETH                    ERIC J. MANDELL, ESQ.
PO BOX 250                                     517 E 6TH ST                          DELBELLO, DONNELLAN, ET AL
HANNACROIX, NY 12087-0250                      BOSTON, MA 02127-3002                 1 N LEXINGTON AVE
                                                                                     WHITE PLAINS, NY 10601-1712




ERIE MATERIALS                                 ESTATE OF HOWARD N. BLITMAN           EVANS ARCHITECTS AIA
99 RAILROAD AVE                                3 ELMDORF DR                          470 CHAMBERLAIN AVE
ALBANY, NY 12205-5913                          SCARSDALE, NY 10583-4203              PATERSON, NJ 07522-1031




FLOOR SOURCE INC.                              FRANK G. & MARGARET E. COLONE         GRAIG & GIOVANNA EASTIN
1466 US HIGHWAY 9                              11 FURLONG ST                         40 CAMBRIDGE WAY
CLIFTON PARK, NY 12065                         SARATOGA SPRINGS, NY 12866-5047       LATHAM, NY 12110




GRANITE AND MARBLE WORKS INC.                  GREG ZIPES, ESQ.                      INTERNAL REVENUE SERVICE
8 COMMERCE PARK DR                             OFFICE OF THE U.S. TRUSTEE            CENTRALIZED INSOLVENCY OPERATIONS
WILTON, NY 12831-2240                          201 VARICK STREET, SUITE 1006         PO BOX 7346
                                               NEW YORK, NY 10014                    PHILADELPHIA, PA 19101-7346




JAMES GOREN                                    JOHN D. MARCELLA APPLIANCES           KENNETH M. LEWIS, ESQ.
125 MAPLE AVE                                  560 BROADWAY                          WHITEFORD TAYLOR PRESTON
CHESTER, NJ 07930-2521                         SCHENECTADY, NY 12305-2701            220 WHITE PLAINS ROAD
                                                                                     TARRYTOWN, NY 10591




LANCE PLUMBING                                 LAZIO MASONRY LLC                     LUCARELLI SAND AND GRAVEL
480 BRROADWAY, SUITE 14A                       63 NOTT RD                            117 VOSBURGH RD
SARATOGA SPRINGS, NY 12866                     REXFORD, NY 12148-1312                MECHANICVILLE, NY 12118-3620




Page 1 of 3
              20-23177-rdd           Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52      Main Document
Blitman Saratoga LLC, et al. - U.S. Mail                                                                         Served 3/8/2021
                                                           Pg 4 of 12
LUCIO DECARLO TRIMMING                         MADSEN OVERHEAD DOORS INC.         MAZARS
PO BOX 299                                     673 ROUTE 203                      60 CROSSWAYS PARK DR W
CLARKSVILLE, NY 12041-0299                     SPENCERTOWN, NY 12165              WOODBURY, NY 11797-2018




MICHAEL & LISA AKKER                           MR. AND MRS. FRANK COLONE          MR. AND MRS. GRAIG EASTIN
60 SPRUCETOP DR                                C/O ROSEMARIE MATERA, ESQ.         C/O JOHN FREDERICK HARWICK, ESQ.
MAHOPAC, NY 10541-7002                         KURZTMAN MATERA PC                 E. STEWART JONES HACKER MURPHY, LLP
                                               80 RED SCHOOLHOUSE RD, SUITE 110   28 SECOND STREET
                                               CHESTNUT RIDGE, NY 10977           TROY, NY 12180



MR. AND MRS. STEPHEN DORSEY                    NATIONAL GRID                      NORTHWAY TILE LLC
C/O KEVIN LAURILLIARD, ESQ.                    636 QUAKER RD                      313 USHERS RD
O’CONNELL & ARONOWITZ                          QUEENSBURY, NY 12804-3952          BALLSTON LAKE, NY 12019-1552
54 STATE STREET, 9TH FLOOR
ALBANY, NY 12207



NYC DEP'T OF FINANCE                           NYS DEP'T OF TAXATION              OFFICE OF ATTORNEY GENERAL
LEGAL AFFAIRS                                  BANKRUPTCY/SPECIAL PROCEDURE       BUREAU OF CONSUMER FRAUD
345 ADAMS ST FL 3                              PO BOX 5300                        44 S BROADWAY
BROOKLYN, NY 11201-3719                        ALBANY, NY 12205-0300              WHITE PLAINS, NY 10601-4425




PETER L. BURGESS, ESQ.                         PRECISION CONCRETE PUMPING INC.    PRECISION UPSTATE
BURGESS & ASSOCIATES P.C.                      90 INDUSTRIAL PARK ROAD DR         115 FREEMANS BRIDGE RD
646 PLANK RD STE 103                           ALBANY, NY 12201                   SCHENECTADY, NY 12302-3513
CLIFTON PARK, NY 12065-4800




PRO TECH AUTOMATIC                             RICHARD & CATHERINE BENNICE        ROSS CONCRETE
59 EXCHANGE ST                                 4 ARROWHEAD RD                     15 GILBERT ST
ALBANY, NY 12205-3326                          SARATOGA SPRINGS, NY 12866-8733    MECHANICVILLE, NY 12118-1203




RUSZARD & BEATA LESIAK                         SARATOGA CITY COMM. OF FINANCE     SARATOGA FUNDING LLC
2092 DONNAN RD                                 PO BOX 328                         C/O JAY RUSS, ESQ.
GALWAY, NY 12074-2509                          SARATOGA SPRINGS, NY 12866-0328    RUSS AND RUSS
                                                                                  543 BROADWAY
                                                                                  MASSAPEQUA, NY 11758



SARATOGA SOD FARM                              SARATOGA SPRINGS SCHOOL DISTRICT   SHEFT ELECTRIC
1670 STATE ROUTE 4                             PO BOX 378                         260 THIMBLEBERRY RD
STILLWATER, NY 12170                           SARATOGA SPRINGS, NY 12866-0378    BALLSTON SPA, NY 12020-4386




SMC CARPENTRY                                  SNYDER'S DRYWALL                   SPHS - SARATOGA SPRINGS CO.
7 OXFORD PL                                    1555 ROUTE 9                       5 FINLEY ST
ALBANY, NY 12203-4707                          FORT EDWARD, NY 12828-2454         SARATOGA SPRINGS, NY 12866-4717




STAPLES, INC                                   STEPHEN & SUSAN DORSEY             STONE INDUSTRIES LLC
DEPT NY                                        17 TIFFANY PL                      4305 ROUTE 50
PO BOX 415256                                  SARATOGA SPRINGS, NY 12866-9059    SARATOGA SPRINGS, NY 12866-2914
BOSTON, MA 02241-5256




SUNSHINE LANDSCAPING                           THOMAS KEANEY                      TIME WARNER CABLE/SPECTRUM
612 TANNER RD                                  BLITMAN SARATOGA LLC               8 CIRCULAR ST
CLIFTON PARK, NY 12065-1500                    222 BLOOMINGDALE ROAD              SARATOGA SPRINGS, NY 12866-4278
                                               WHITE PLAINS, NY 10605




Page 2 of 3
              20-23177-rdd           Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52       Main Document
Blitman Saratoga LLC, et al. - U.S. Mail                                                                   Served 3/8/2021
                                                           Pg 5 of 12
TOM & MARLENE GUIFFRE                          TPK DEVELOPMENT INC.               WILLIAMS SCOTSMAN INC.
113 CEDAR LN                                   102 CHRISTOPHER LN                 1609 US ROUTE 9
BROADALBIN, NY 12025-2169                      ALTAMONT, NY 12009-4200            CLIFTON PARK, NY 12065




                                                                              Parties Served: 69




Page 3 of 3
20-23177-rdd   Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52   Main Document
                                     Pg 6 of 12
                                 EXHIBIT B
20-23177-rdd         Doc 46       Filed 03/17/21 Entered 03/17/21 09:47:52                Main Document
                                               Pg 7 of 12



UNITED STATES BANKRUPTCY COURT                                         Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                          April 5, 2021 at 10:00 a.m.
-------------------------------------------------------------x
In re:                                                                 Chapter 11

Blitman Saratoga LLC,                                                  Case No. 20-23177 (RDD)

                                             Debtor.
-------------------------------------------------------------x

   NOTICE OF HEARING ON DEBTOR’S MOTION TO THE EXTEND EXCLUSIVE
      PERIODS TO FILE A PLAN OF REORGANIZATION AND TO SOLICIT
         ACCEPTANCES THERETO PURSUANT TO 11 U.S.C. §1121(d)(1)

         PLEASE TAKE NOTICE that upon the annexed motion of Genever Holdings LLC (the
“Debtor”), a hearing will be held before the Honorable Robert D. Drain of the United States
Bankruptcy Court for the Southern District of New York, via Court Solutions on April 5, 2021 at
10:00 a.m. to consider the Debtor’s motion for an order extending the Debtor’s exclusive period
to file a plan of reorganization for ninety (90) days from March 8, 2021 until June 7, 2021, and a
corresponding extension of the period in which to solicit acceptances to sixty (60) days after first
extension period, or August 5, 2021, pursuant to 11 U.S.C. §1121(d)(1).

        PLEASE TAKE FURTHER NOTICE THAT any party wishing to participate in
and/or listen to the hearing can register through Court Solutions at www.court-solutions.com, in
accordance with General Order M-543.

       PLEASE TAKE FURTHER NOTICE THAT objections, if any, shall be filed in
writing through the Clerk’s ECF system, with a copy served upon the Debtor’s counsel, Kevin J.
Nash, Esq., Goldberg Weprin Finkel Goldstein LLP, 1501 Broadway, 22nd Floor, New York, NY
10036, knash@gwfglaw.com, all so as to be received no later than March 29, 2021.

Dated: New York, NY
       March 8, 2021

                                                                 Goldberg Weprin Finkel Goldstein LLP
                                                                 Attorneys for the Debtor
                                                                 1501 Broadway, 22nd Floor
                                                                 New York, New York 10036
                                                                 (212) 221-5700


                                                                 By:   /s/ J. Ted Donovan, Esq.
20-23177-rdd   Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52   Main Document
                                     Pg 8 of 12
                                 EXHIBIT C
20-23177-rdd          Doc 46      Filed 03/17/21 Entered 03/17/21 09:47:52       Main Document
                                               Pg 9 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                           Chapter 11

Blitman Saratoga LLC,                                            Case No. 20-23177 (RDD)

                                    Debtor.
-------------------------------------------------------------x

         MOTION FOR AN ORDER EXTENDING THE DEBTOR’S EXCLUSIVE
         PERIODS TO FILE A PLAN OF REORGANIZATION AND TO SOLICIT
           ACCEPTANCES THERETO PURSUANT TO 11 U.S.C. §1121(d)(1)

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

                 The motion of Blitman Saratoga LLC (the “Debtor”) by and through its counsel,

Goldberg Weprin Finkel Goldstein LLP, for an order extending the Debtor’s exclusive period to file

a plan of reorganization for ninety (90) days from March 8, 2021 until June 7, 2021, and a

corresponding extension of the exclusive period in which to solicit acceptances for sixty (60) days

after the first extension period, or until August 5, 2021, pursuant to 11 U.S.C. §1121(d)(1),

respectfully represents and shows this Court as follows:

                                               BACKGROUND

                 1.       The Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

Code on November 6, 2020, and thereafter has continued in possession and management of its

assets as a debtor-in-possession pursuant to 11 U.S.C. §§1107 and 1108.

                 2.       The Debtor is a real estate development which is completing a residential

home community known as Beaver Pond Village, located in Saratoga Springs, New York.

                 3.       As of the Chapter 11 filing date, eight (8) homes were under construction

pursuant to various signed purchase contracts. The goal was and remains to complete home

construction and closing on the pending contracts.
20-23177-rdd         Doc 46   Filed 03/17/21 Entered 03/17/21 09:47:52              Main Document
                                          Pg 10 of 12



                4.      Shortly after the Chapter 11 filing, the Debtor obtained interim and final

approve for DIP financing and has resumed construction.

                5.      While construction is underway, the Debtor is also in discussion with various

home buyers and their counsel regarding various options, and anticipates being able to resolve any

disputes so that vast majority of sales will go forward.

                6.      In the interim, the Debtor hereby seeks to maintain the status quo, and is

moving for an extension of the exclusivity period to file a formal plan of reorganization for an

additional period of ninety 90 days (without prejudice to future extensions) pursuant to Section

1121(d)(1) of the Bankruptcy Code. The extension will enable the Debtor to make substantial

progress on finishing construction, whereupon the Debtor will be in a better position to evaluate the

scope of remaining debt to be addressed.

               The Requested Extension Is Warranted Under The Circumstances

                7.      The determination of whether sufficient “cause” exists to grant an extension

rests with the sound discretion of the court and should be based upon the facts and circumstances of

each individual case. In re Adelphia Communications Corp., 352 B.R. 578, 586 (Bankr. S.D.N.Y.

2006); In re Borders Group, Inc., 460 B.R. 818 (Bankr. S.D.N.Y. 2011); In re Texaco Inc., 76 B.R.

322 (Bankr. S.D.N.Y. 1987); In re McLean Indus., Inc., 87 B.R. 830 (Bankr. S.D.N.Y. 1987).

While Section 1121(d)(1) of the Bankruptcy Code requires the bankruptcy court to find “cause” to

extend a debtor’s exclusivity period, it is clear from the legislative history of that section that the

bankruptcy court is given broad flexibility in making such a determination so as to balance the

competing interests of a debtor and its creditors. See H.R. Rep. No. 95-595, 95th Cong.; 2d Sess

221-222 (1978); In re Perkins, 71 B.R. 294 (W.D. Tenn. 1987) (“The hallmark of Section [1121(d)]

is flexibility”). In re Newark Airport/Hotel Ltd. P’ship., 156 B.R. 444, 451 (Bankr. D.N.J. 1993)




                                                   2
20-23177-rdd          Doc 46    Filed 03/17/21 Entered 03/17/21 09:47:52            Main Document
                                            Pg 11 of 12



(notice that Congress designed chapter 11 provision to enable a debtor to remain in control for some

period of time, thereby making reorganization an attractive alternative to financially troubled

companies).

                8.       In determining whether cause exists to extend the, the Court may consider a

variety of factors including:

                (a)      the size and complexity of the case;
                (b)      the necessity for sufficient time to permit the debtor to negotiate a plan of
                         reorganization and prepare adequate information;
                (c)      the existence of good faith progress toward reorganization;
                (d)      the fact that the debtor is paying its bills as they become due;
                (e)      whether the debtor has demonstrated reasonable prospects for filing a viable
                         plan;
                (f)      whether the debtor has made progress in negotiations with its creditors;
                (g)      the amount of time which has elapsed in the case;
                (h)      whether the debtor is seeking an extension of exclusivity in order to pressure
                         creditors to submit to the debtor’s reorganization demands; and
                (i)      whether an unresolved contingency exists.

In re Adelphia, 352 B.R. at 587, In re Borders, 460 at 821-822; In re McLean Indus., 87 B.R. 830

(Bankr. S.D.N.Y. 1987). However, not all of the Adelphia factors are relevant in every case and it is

within the court’s discretion to determine the relevancy and weight of each such factor. In re

Hoffinger Indus., Inc., 292 B.R. 639, 644 (8th Cir. BAP 2003). Furthermore, although such factors

are helpful, they serve only as a guide and not as required standards for courts to use when

determining whether an extension of the exclusive periods should be granted in a particular case. In

re R&G Properties, Inc., 2009 WL 269696 (Bankr. Vt. 2009).

                9.       The Debtor respectfully submits that the relevant Adelphia factors favor the

request for an extension of exclusivity, since the construction is ongoing, and until completed, the

magnitude of outstanding debt to be reorganized is not yet known.             Further, as homes are

completed, the Debtor will also be in a position to better understand the sources of available cash

and funding necessary for a plan.



                                                   3
20-23177-rdd       Doc 46     Filed 03/17/21 Entered 03/17/21 09:47:52                Main Document
                                          Pg 12 of 12



                10.     Based upon available DIP financing, the Debtor is current with its post-

petition obligations, and eventually will be in a position to file a formal plan of reorganization. For

all of these reasons, maintaining exclusivity will add to the overall stability of the Chapter 11 case,

and thus cause exists to grant the requested extension.

                WHEREFORE, the Debtor respectfully requests entry of an Order consistent with

the foregoing, together with such other and further relief as is just and proper.

Dated:      New York, New York
            March 8, 2021
                                                    Goldberg Weprin Finkel Goldstein LLP
                                                    Attorneys for the Debtor
                                                    1501 Broadway, 22nd Floor
                                                    New York, NY 10036
                                                    (212) 221-5700


                                                    By:     /s/ Kevin J. Nash, Esq.




                                                   4
